Citation Nr: 0501863	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
status post left knee arthroscopy.

2.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

3.	Entitlement to an initial evaluation in excess of 20 
percent for arthralgia of the right knee.


REPRESENTATION

Appellant represented by:	Thomas A. Lane, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
April 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied a rating in excess of 30 percent for 
status post left knee arthroscopy, and granted service 
connection for left knee degenerative joint disease and right 
knee arthralgia secondary to the left knee disability, each 
evaluated as 10 percent disabling.  During the pendency of 
the veteran's appeal, the RO awarded a 20 percent evaluation 
for right knee arthralgia and a total (100 percent) rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).


FINDINGS OF FACT

1.  In a June 2003 determination, the RO denied the veteran's 
claim for a rating in excess of 30 percent for status post 
left knee arthroscopy, and granted service connection for 
left knee degenerative joint disease and right knee 
arthralgia secondary to the left knee disability, each 
evaluated as 10 percent disabling; in a May 2004 rating 
decision, the RO awarded an increased,  20 percent disability 
evaluation for right knee arthralgia and also awarded a TDIU.

2.  On November 10, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his attorney, that he wished to 
withdraw his current claims on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issues of an evaluation in excess of 30 percent for 
status post left knee arthroscopy and initial ratings in 
excess of 20 percent for right knee arthralgia and 10 percent 
for left knee degenerative joint disease, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated June 2003, the RO denied the 
veteran's claim for entitlement to a rating in excess of 30 
percent for status post left knee arthroscopy and granted 
service connection for degenerative joint disease of the left 
knee and arthralgia of the right knee, each evaluated as 10 
percent disabling.  The veteran perfected his appeal as to 
the RO's denial of his claim and the new evaluations assigned 
to his knee disabilities.

Following the veteran's March 2004 personal hearing at the 
RO, in May 2004 the RO awarded a 20 percent evaluation for 
his right knee arthralgia and granted his claim for a TDIU.  
In September 2004, the RO certified the issues of entitlement 
to a rating in excess of 30 percent for left knee arthroscopy 
and initial ratings in excess of 10 percent for degenerative 
joint disease of the left knee and 20 percent for right knee 
arthralgia, to the Board for appellate review.

In a statement from the appellant's attorney, which was 
signed by the appellant, dated October 22, 2004, and received 
at the Board on November 10, 2004, the veteran indicated, 
"This letter is to notify you that we wish to discontinue 
the appeal.  We are fully satisfied with the actions taken by 
the [RO] following our hearing there." 

The appellant's statement, received at the Board on November 
10, 2004, constitutes a written withdrawal of the substantive 
appeal with regard to the matters of a rating in excess of 30 
percent for status post left knee arthroscopy and initial 
ratings in excess of 20 percent for right knee arthralgia and 
10 percent for left knee As that evidence addresses directly 
the basis for the prior denial of the claim, it is "new and 
material," and, consistent with law and judicial precedent, 
the claim must be reopened, especially in view of the low 
threshold for reopening articulated in the Hodge 
precedent..degenerative joint disease.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the issues of an evaluation in excess of 30 
percent for status post left knee arthroscopy and initial 
ratings in excess of 20 percent for right knee arthralgia and 
10 percent for left knee degenerative joint disease is 
dismissed.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


